IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                  April 18, 2008
                                No. 07-30922
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MARCUS W CLAYTON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:06-CR-222-1


Before KING, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Marcus W. Clayton appeals the sentence imposed following his guilty plea
to possession with intent to distribute cocaine. He argues that the district court
plainly erred in upwardly departing from the advisory guidelines range by
failing to provide fact-specific reasons for its judgment.
      The record refutes Clayton’s contention that the district court
impermissibly relied on his arrest history in upwardly departing. The record
instead discloses that Clayton engaged in ongoing criminal conduct of a serious

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-30922

nature, including drug and unlawful possession of a firearm crimes that were
similar to the instant offense of conviction, conduct sufficient to support the
district court’s decision to upwardly depart from the advisory guidelines range.
See U.S.S.G. § 4A1.3, cmt. (n.2(B)) (2006); United States v. Lee, 358 F.3d 315, 329
(5th Cir. 2004).
      Additionally, Clayton’s commission of the instant offense while on federal
supervised release and the revocation of his state probation following a drug
arrest were reliable facts from which the district court could infer that Clayton
was likely to reoffend, also warranting an upward departure. See § 4A1.3(a)(1);
Lee, 358 F.3d at 328-29. Clayton therefore has not established plain error on the
part of the district court. See United States v. Mares, 402 F.3d 511, 520 (5th Cir.
2005).
      AFFIRMED.




                                        2